DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Objections and/or Rejections
	The response and amendment filed 12/9/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Claims 1-3, 6-12, 15-20, 23, 24 and 26-30  are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, 21, 22 and 23-25, and the following species:
Applicant elected an enzyme, specifically urease for the election of the biological component.
A.  an organic support that is a biomass material; and
B.  a polyamine that is polypyrrole, in the reply filed on 5/28/2019 is again acknowledged.
The following additional enzymes were previously found upon search in the prior art:
lysozyme, trypsin, lactase, xylanase, catalase, phytase and glucose oxidase.
The specie election was extended to the additional polyamines: polyethyleneimine, chitosan, polypyrrole and a protein and claim 24 was rejoined.

	Claims 1-3, 7-12, 15, 23, 24 and 26-30  are under examination as they read on the above species.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
MPEP 2111 states:
 During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." 
Claim 1 has been amended to recite:
A material comprising a non-encapsulated form of a crosslinked biological component covalently bonded to a support matrix; wherein the crosslinked biological component is derived from and includes a parent biological component covalently bonded to and crosslinked through a crosslinking agent; wherein the support matrix includes a polyamine and at least one support material; wherein the parent biological component is selected from the group consisting of an enzyme, non-living microbial cells, and microbial cell parts, and combinations thereof; wherein the crosslinked biological component is at least about 1.1 times more reactive than the parent biological component the crosslinked biological component was derived from.

New claim 26 is a product by process claim and recites the following:
A non-encapsulated form of a crosslinked biological component prepared by reacting a parent biological component with a support matrix and a crosslinking agent, wherein the support matrix includes a polyamine and at least one support material, wherein the biological component is selected from the group consisting of an enzyme, non-living microbial cells, microbial cell parts, and combinations thereof, and wherein the crosslinked biological component is at least about 1.1 times more reactive than the parent non-crosslinked biological component.
The claims  interpreted as follows as it relates to the elected specie which is an enzyme:

The support matrix comprises two parts: a polyamine and at least one support material. Regarding the increased reactivity of the crosslinked enzyme and the parent enzyme, reactivity and enhanced reactivity are  defined as follows in the specification:

    PNG
    media_image1.png
    176
    647
    media_image1.png
    Greyscale

Thus, reactivity is interpreted to mean the ability of a substance to cause a given chemical reaction or process which can be decomposition or formation of a product over a specific time period. This definition does not provide any distinction regarding reaction conditions, the states of the parent enzyme or crosslinked immobilized enzyme  or timing under which the reactivity measurement for either the parent enzyme or the crosslinked enzyme were  made. 
Therefore, the phrase “wherein the crosslinked biological component is at least 1.1 times for reactive than the parent biological component was derived from” is 
Regarding stability, stability is a measurement that takes place during a specific time period (e.g., which is a part of the definition of reactivity) and is related to continued reactivity. Thus, stability is an embodiment of reactivity that is not excluded by the current claim language.
Response to Declaration
The declaration under 37 CFR 1.132 filed 12/9/2021 is insufficient to overcome the rejection of claims 1-3, 7-12, 15,  23 and 26 over Xi and claims 1-3, 7-12 and 15 over DiNovo as set forth in the last Office action. 
Declarant Argument
In section 1-3, Declarant discusses his prior investigations.
In sections 4-6, Declarant provides the meanings of the words, “reactivity” and “stability” as stated in the specification. Applicant places emphasis on “the ability of the substance to promote a given chemical reaction or process” and “[C]continued reactivity under specified conditions is a measure of a substance’s stability under those conditions.” Declarant emphasizes the following for stability: maintenance of a 
In section 7, Declarant asserts that the specification describes several methods to prepare the claimed invention and provides studies on the material’s stability where the parent enzyme and the immobilized enzyme were exposed to some condition for a period of time and their retained activities determined compared to the parent biological components.
Stability studies are provided in a digestive environment are found on page 14, line 21 through page 17, line 10 and Table 1-6 where the activity or reactivity of the crosslinked biological component was measured before and after exposure to the specified conditions and the measure of stability. Declarant notes the increased activity or reactivity of several crosslinked biological components bonded to a support matrix on pages 17-18 and Tables 7 and 8 from  the section described an “Increase in Enzyme Activity.” Declarant  emphasizes that the crosslinked and supported trypsin exhibited greater activity “than the soluble/untreated parent enzyme.” The section asserts that it was surprisingly and unexpectedly  discovered that the activity of the crosslinked and supported trypsin had a greater activity compared to the soluble/untreated enzyme and provides a hypostasis for the data. 
Declarant notes the new claim language  that states that the reactivity of the immobilized enzyme was compared to the activity  of “the soluble/untreated parent enzyme which the immobilized enzyme was derived from” and asserts that this is not an enzyme that has been degraded over time or utilized in a stability study. 

Examiner Response
Declarant’s arguments have been considered but are not persuasive.
Declarant is taking a narrow view of the defintion of “reactivity” and is basing it on a measurement between undegraded parent enzyme and somewhat newly prepared immobilized enzyme. This is inconsistent with the defintion of reactivity because the defintion  does not limit the claims to any  type of  reaction conditions, the physical state of the enzymes  or when the reactivity measurement was made for either the  parent enzyme and the immobilized enzyme derived from the parent enzyme. Further, the definition  of reactivity further states that  continued reactivity  under specified conditions is a measure of a substances stailbity. Thus, stability is a subset or embodiment of reactivity because “a specific time period” could be one second immediately after the reaction starts or a measurement made in 10 seconds after the reaction has occurred for some time.
Declarant Argument
At section 9, Declarant asserts that in Xi that glutaraldehyde fails to participate in any process as a crosslinking agent but acts instead as a chain extender to link the enzyme to the chitosan-coated bead through other added moieties of the chain. Declarant states that while glutaraldehyde can act function as a crosslinking agent, it does not in the case of Xi. Declarant concludes that the enzyme in Xi is not crosslinked but only immobilized to the solid via a side chain which is different than the claimed invention.
At section 10, Declarant points to Figure 5 of Xi which teaches the effects of different chains used as extenders and argues that the immobilized enzyme activity is half of the parent enzyme activity removed from the solution. Declarant asserts that Xi acknowledges that immobilization of trypsin according to their methods results in a decrease in enzyme activity compared to the parent trypsin from which the  immobilized enzyme was derived.
Examiner Response
Applicant’s argument is not persuasive. Regarding the new limitation that the biological component  is covalently bonded to and crosslinked through a crosslinking agent, Boeriu teaches that glutaraldehyde causes intramolecular crosslinking between lysine residues of an enzyme ([0177]). Reginer teaches that trypsin bears lysine residues. Therefore, the limitation that the enzyme itself is crosslinked through a crosslinker is met because glutaraldehyde crosslinks intramolecular lysine residues of an enzyme.

Declarant Argument
At section 11, Declarant  discusses the WO DiNovo reference which has identical disclosure to the US patent. Declarant asserts that DiNovo is comparing the immobilized enzyme’s activity with the non-crosslinked enzyme under adverse conditions. Declarant asserts that the instantly amended claims are limited to a direct comparison of the reactivity of the immobilized enzyme to its parent enzyme. Applicant points to the disclosure at page 17 with regard to an increase in enzyme activity and emphasizes that it was “surprisingly and unexpected discovered that the activity  of the crosslinked and supported trypsin exhibited greater enzymatic activity on a per gram enzyme basis than the soluble/untreated parent enzyme.”
Declarant asserts that the comparison made in the Office is one of the reactivity of a degraded form of the immobilized enzyme to a degraded from of the free enzyme. Declarant asserts that amended claim 1  means that what is being measured is  the effect of immobilization on the enzymes reactivity … whether crosslinking and immobilization decreases or enhances the material activity.
Declarant presents Table 1’ which is from WO DiNovo document (Table 6)  where the  activity of the OPH enzyme in a cell slurry prior the study is compared to 
Declarant asserts that the data in Table 6A as cited in the Office action is a stability comparison based on a comparison of a degraded from of both the free and immobilized enzyme. Declarant asserts that  Table 1’ shows that each of the immobilized enzymes have substantially lower reactivities than the free form of parent enzyme.
Declarant asserts that the amended claims are limited to a direct comparison of the crosslinked and immobilized biological component (e.g., enzyme’s) activity or reactivity to the parent biological component’s (parent enzyme’s) activity or reactivity and nothing more. Declarant concludes that DiNovo does not teach the claimed comparison in reactivities between the enzyme forms..
Examiner Response
Responding to Declarant’s statement that “the instantly amended claims are limited to a direct comparison of the reactivity of the immobilized enzyme to its parent enzyme,” the Examiner disagrees. It appears that Declarant is trying to limit the comparison to untouched or non-degraded parent enzyme and the crosslinked immobilized enzyme. These conditions are an embodiment of the current claim language  but ignore the full scope of the claims. The  claims are not limited to this interpretation based on the definition of “reactivity” given in the specification supra. The defintion is broad and includes stability measurements. If fact, stability is discussed within the same paragraph as reactivity.

It is noted in Table 1”, Declarant is comparing the activity of the immobilized OPH enzymes that have been exposed to increased temperature compared to the enzyme cell slurry that has not been exposed to increased temperature. This is not even consistent to how  Declarant is interpreting the claims because Declarant maintains that the claim interpretation should be limited to a direct comparison of the reactivity of the immobilized enzyme to its parent enzyme apparently where both entities are not degraded. However, in the instant case, Declarant is comparing an apparently undegraded soluble enzyme to an immobilized enzyme that has degraded.
Again, Declarant is interpreting the claim narrowly when the limitations are more broadly and reasonably interpreted to mean that the reactivities of the parent soluble/non-crosslinked enzyme and the immobilized enzyme which was prepared from the  parent soluble/non-crosslinked enzyme are measured over a specified period of time under some set of reaction conditions at some time during the reaction. This includes a “stability” measurement where the respective enzyme may have degraded because the claims do not specify that either enzyme type is non-degraded. Degraded enzymes are included within the scope of claims  because the relationship is between the immobilized enzyme and the enzyme from whence it was prepared which does not 
	Thus, the disclosure by DiNovo WO at Table 6 meets the claimed limitations because activities soluble (parent) enzyme and crosslinked immobilized enzyme prepared from the soluble enzyme are measured at some time during exposure to a reaction condition and the activity of the crosslinked enzyme is at least 1.1 times that of the parent enzyme. See for example, Table 6A where the activity of the soluble enzyme is decreased by 79.1% at T=30 compared to immobilized enzymes OPH-5, -6, -7 and -8. Comparing OPH-8 at T=30 minutes which has a decrease of 5.2% (therefore 94.8 % activity is maintained) compared to the free enzyme is a cell slurry with a loss of 79.1% activity (thus, retaining 28.9% activity), the immobilized enzyme activity is 94.8%/28.9% or about 3.3 times the magnitude of the non-immobilized enzyme. This is a specie that anticipates the claimed of range of greater than 1.1 times and greater than 3 times (instant claims 1, 3 and 15).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 27-30 are directed to product by process limitations and specify steps to prepare the crosslinked biological component. The specification discloses four methods to prepare the biological component. The examples in the specification do not support the process steps of claims 27-30. The Example recite very specific steps as well as concentrations to achieve the claimed invention. Claims 27-30 recite very general steps with limitations such as temperature ranges, reaction time,  agitation, etc. that are not supported by the Examples in the specification.
Therefore, Applicant was not in possession of the clamed inventions at the time of filing. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-12, 15, 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xi et al. (Process Biochemistry (2005) 40: 2833-2840), as evidenced by Wang et al. (US 20210196246), Yang et al. (20210113739), Takei et al. (US 20160116476),  Boeriu et al. (US 20180073046) and Reginer et al. (US 20160089669).
Xi teaches the preparation and characterization of trypsin immobilized on a macroporous bead supported by silica gel. Beads of cross-linking chitosan-coated silica gel (CTS-SiO2) were prepared. The surface layer of chitosan had a porous structure and provided amino group that could be easily activated with the functional groups epoxy, diazo and aldehyde. Trypsin was immobilized on the three different activated matrices. The activity of the trypsin immobilized beads was investigated with regard to pH, temperature and storage time (abstract).
The preparation of the CTS-SiO2 is described at section 2.2 page 2834. Silica gel was immersed in a solution of chitosan and PEG 2000 in aqueous acetic acid. The coated beads were dried and DMSO was used to extract the PEG to create a macroporous surface. Thus, a polyamine (chitosan; claims 1, 8, 9 and 12) is coated onto a support matrix (claims 1 and 12) where the support matrix is SiO2. Following this the matrix was cross-linked with epichlorohydrin.
Sections 2.4.1, 2.4.2, 2.4.3 and 2.4.4 described the activation of the CTS-SiO2 beads with an epoxy reagent, 1,4-phenylenediamine, diazotization and glutaraldehyde of an aminoaryl derivative of the epoxy-activated CTS-SiO2, respectively.
Trypsin (claims 1, 12 and 26 to the biological component being an enzyme as in claims  2, 23 and 24) was then reacted with the activated beads with calcium chloride to 

    PNG
    media_image2.png
    776
    810
    media_image2.png
    Greyscale

Bead-type C is immobilized with glutaraldehyde (claims 1 and 12 to a crosslinking agent and 10 and 11 to a dialdehyde that is glutaraldehyde).
Regarding the new limitation that the biological component  is covalently bonded to and crosslinked through a crosslinking agent (which is interpreted to mean intramolecularly), Boeriu teaches that glutaraldehyde causes intramolecular crosslinking between lysine residues of an enzyme ([0177]). Reginer teaches that trypsin bears lysine residues. Therefore, the limitation that the enzyme itself is crosslinked through a crosslinker is met because glutaraldehyde crosslinks intramolecular lysine residues of an enzyme (claims 1 and 26).
The beads are reasonably interpreted to mean that the enzyme is not encapsulated which is interpreted as enclosed because the beads have a macroporous 
The stability of the three types of trypsin-immobilized beads was evaluated over a period of 30 days:

    PNG
    media_image3.png
    267
    388
    media_image3.png
    Greyscale

As can be seen from Figure 8 the reactivity of the immobilized enzymes is increased up to four time compared to the reactivity of the soluble enzyme from which it was prepared (e.g., the parent enzyme; claims 1, 3 and 15).
Thus, the disclosure by Xi meets the limitations of claims 1, 2, 3, 15 and 26  because Xi teaches a material comprising a crosslinked enzyme crosslinked to  a support matrix that includes a polyamine and an organic support material that is a biomass material where the material is not encapsulated. The crosslinked immobilized enzyme has an activity of greater than 1.1, 2 and 3 times the free, non-immobilized (parent)  enzyme from which it was prepared.
The specification defines reactivity as:

    PNG
    media_image4.png
    224
    795
    media_image4.png
    Greyscale

It is noted that the defintion of “reactivity” does not specify the conditions under which the measurement of activity was made.
Xi shows the effect of pH on the activity of the three types of immobilized trypsin and soluble trypsin (section 3.5.3; pages 2338-9):

    PNG
    media_image5.png
    339
    417
    media_image5.png
    Greyscale

Thus, the reactivity of the immobilized enzyme compared to the soluble enzyme is at least 1.1, 2 or 3 times that of pH values of 5 to 7.5 and 10-12.  Even at a pH of about 3.5, it can be seen that the soluble enzyme has no activity while the enzymes immobilized by glutaraldehyde and epoxy enzyme have a residual actiivty of about 1 which greater than about 1.1 times of the  activity of about zero for the soluble enzyme.
The reference is silent regarding the characteristics of claim 12 that “the increased reactivity of the material includes increased reactivity in the presence of a 
Wang teaches that the pH of saliva is slight acidic (pH of 6 to 7; [0002]). Yang teaches that bile is alkaline (pH 7.6 to 8.8) and that gastric fluid is extremely acidic at a pH of 1 to 3.5; [0149]). Takei teaches that the pH of pancreatic fluid is about and bile is about 8. The pH of duodenal fluid (intestinal fluid) is about neutral to alkaline ([0084]). This indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed because the immobilized enzymes have activity that is greater than about 1.1 compared to the soluble enzyme under substantially the same conditions (e.g., same pH) as that of the recited gastric fluids. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Regarding the publication dates of Yang and Wang, the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. As discussed in  MPEP  § 2124:
In certain circumstances, references cited to show a universal fact need not be available as prior art before 

In the instant case, Yang and Wang disclose characteristics and properties of the pH of gastric fluids.
Claims 1-3, 7-12, 15,  23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiNovo et al. (WO 2013/071284; cited in the IDS).
	DiNovo teaches the immobilization of enzymes via crosslinking to a support material that includes a biomass material different from the biomass used initially to derive the enzyme. The immobilized enzyme further includes a polymeric material with the biomass (abstract).
	The immobilized enzymes can be used for decontamination of the environment. For example, an immobilized OPH enzyme could be dispersed on an agricultural field to decontaminate a pesticide or other organophosphorus compound (page 4, lines 11-15).
	Enzymes to be incorporated into the support matric include oxidoreductases, transferases, hydrolases, lysases, isomerases and ligases. In particular the enzyme is an organophosphate-degrading enzyme such as organophosphate hydrolase (OPH). Other enzymes include lactase, xylanase, catalase, phytase and glucose oxidase (page 6, lines 1-13; instant claims 2, 15 and 23).

	The crosslinking agent includes glutaraldehyde, di-aldehydes, organic di-acids, etc. (page 9, lines 8-14; instant claims 10 and 11).
	DiNovo teaches various embodiments for the immobilization of OPH using glutaraldehyde as the crosslinker with polyamine supports including polyethyleneimine, chitosan (instant claim 9), polypyrrole and a biomass which includes dry cells containing OPH. The dry cells are E. coli cells (“EC” in the Chart I; pages 35-36).
DiNovo demonstrates that the activity of the immobilized enzyme is greater than the soluble enzyme from which it was prepared when exposed to an elevated temperature of 65 degrees C . See Tables 6A-C where it is shown that although the immobilized enzyme and the non-immobilized enzyme experience a decrease in activity, the effect of immobilization modulates the effect. For example, for Table 6A, the activity of the non-immobilized enzyme in a cell slurry is decreased by 79.1% at T= 30 compared to immobilized enzymes OPH-5, -6, -7 and -8. Comparing OPH-8 at T=30 which has a decrease of 5.2% (therefore 94.8 % activity is maintained) compared to the free enzyme is a cell slurry with a loss of 79.1% activity (thus, retaining 28.9% activity), the immobilized enzyme activity is 94.8%/28.9% or about 3.3 times the magnitude of the non-immobilized enzyme (claim 15).

Therefore, DiNovo teaches a material comprising a crosslinked enzyme covalently bonded to  a support matrix that includes a polyamine and an organic support material that is a biomass material where the material is not encapsulated. The crosslinked immobilized enzyme has an activity of greater than 1.1, 2 and 3 times the free, non-immobilized (parent)  enzyme from which it was prepared under conditions of heating to a temperature of 65 degrees C or in the presence of water/isopropanol.
The reference is silent regarding the characteristics of the an increased reactivity in the presence of a digestive fluid selected from those recited in claim 12, but meets the claimed limitations because the structure of the crosslinked enzyme on chitosan and a support as taught by DiNovo meets the claimed structural limitations where a support matrix of a support material and a polyamine is covalently bound to a  crosslinked enzyme which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
. 
Claims 1-3, 7-12, 15, 23 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DiNovo et al. (US 9,944,920).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
DiNovo teaches the immobilization of enzymes via crosslinking to a support material that includes a biomass material different from the biomass used initially to 
	The immobilized enzymes can be used for decontamination of the environment. For example, an immobilized OPH enzyme could be dispersed on an agricultural field to decontaminate a pesticide or other organophosphorus compound (col. 2, lines 44-51).
	Enzymes to be incorporated into the support matric include oxidoreductases, transferases, hydrolases, lysases, isomerases and ligases. In particular the enzyme is an organophosphate-degrading enzyme such as organophosphate hydrolase (OPH). Other enzymes include lactase, xylanase, catalase, phytase and glucose oxidase (column 3, lines 18-34; instant claims 2, 15 and 23).
The biomass material utilized as a support material includes biomass chitin, Aspergillus niger cells, wool, starch, agar, gelatin, ferritin, albumin and the like (claim 7). The biomass support material can be in combination with a polyamine including polyethyleneimine, chitosan, polypyrrole, a protein and gelatin (col. 4, lines 31-60; instant claims 8 and 9).
	The crosslinking agent includes glutaraldehyde, di-aldehydes, organic di-acids, etc. (col. 4, lines 61-68; instant claims 10 and 11). 
	DiNovo teaches various embodiments for the immobilization of OPH using glutaraldehyde as the crosslinker with polyamine supports including polyethyleneimine, chitosan (instant claim 9), polypyrrole and a biomass which includes dry cells containing OPH. The dry cells are E. coli cells (“EC” in the Chart I; cols. 18-19).
DiNovo demonstrates that the activity of the immobilized enzyme is greater than the soluble enzyme exposed to an elevated temperature of 65 degrees. See Tables 6A-
The increased activity of the immobilized enzyme compared to the non-immobilized enzyme also occurs in the presence of organic solvents such as isopropanol/water. The specific activity of non-immobilized enzyme in a cell slurry was compared to differently immobilized OPH on chitosan 10% or 20% isopropanol. It is seen from Table 8 that the activity of the free enzyme in a cell slurry decreased by 69.6% (retained 30.4% activity) compared to OPH-7 which had a 19.8% decrease in activity (retained 80.2%) which is a ratio of 80.2/30.4 or 2.63 time greater activity compared to the non-immobilized enzyme (instant claims 1, 3 and 26).
Therefore, DiNovo teaches a material comprising a crosslinked enzyme crosslinked to  a support matrix that includes a polyamine and an organic support material that is a biomass material where the material is not encapsulated. The crosslinked immobilized enzyme has an activity of greater than 1.1, 2 and 3 times the free, non-immobilized (parent)  enzyme from which it was prepared Under conditions of heating to a temperature of 65 degrees C or in the presence of water/isopropanol.

It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claim Rejections - 35 USC § 103
Claims 1-3, 7-12, 15, 23, 24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20070104836), as evidenced by Lian et al. (Process Biochemistry (2012) 47: 201-208), Boeriu et al. (US 20180073046) and Kuret et al. (US 20140294839).
Zhao teaches a composite film comprising lysozyme (claims 1, 2, 15, 23, 24 and 26 where the biological  agent is an enzyme) incorporated with in a polymer matrix where the matrix is composed of chitosan (claims 1 and 26 to the polyamine support matrix), 8 and 9). The film can be applied as a dispersion to a substrate surface (claims 
The substrate surface can be a food article. The film can be applied by spraying or brushing ([0039]). The food article can comprise fruits or vegetable ([0044]). A biomass (claim 7) is reasonably interpreted as plant materials (page 5 of the specification). As food is a plant material, the ordinary artisan would reasonably conclude that the lysozyme-chitosan film has food (biomass) as the support material.
The mechanical properties of the lysozyme-composite films can be improved by adding a cross-linking agent such as glutaraldehyde ([0068]; claims 10 and 11). Lian teaches that combining lysozyme and chitosan with glutaraldehyde crosslinks the chitosan and lysozyme (e.g., covalently; page 203, section 2.3.2). 
The film composite of lysozyme is reasonably interpreted as being not enclosed (e.g., encapsulated) as a film can allow for enzyme release ([0052]).
Zhao does not specifically teach that the film composite of lysozyme and chitosan is crosslinked by glutaraldehyde (claims 1 and 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink the film composite of lysozyme and chitosan by glutaraldehyde. The ordinary artisan would have been motivated to do so because Zhao specifically suggests is in order to improve the mechanical properties of the film composite. The ordinary artisan would have had a reasonable expectation that one could crosslink the lysozyme chitosan composite because Zhao teaches this as evidenced by Lian.

The reference is silent regarding the characteristics of the reactivity of the non-crosslinked enzyme to that of the crosslinked enzyme where the crosslinked enzyme has an increased reactivity of at least about 1.1, 2 or 3 times that of the corresponding reactivity of the parent enzyme from which it was obtained  (claims 1, 3 and 15) or an increased reactivity in the presence of a digestive fluid selected from those recited in claim 12, but meets the claimed limitations because the structure of the lysozyme film composite taught by Zhao meets the claimed structural limitations where a support matrix of a support material which is a biomass and a polyamine is covalently bonded  via glutaraldehyde to lysozyme which itself is crosslinked by the glutaraldehyde which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants 
Regarding claims 27-30, these are product by process claims.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
.
Claims 27-30 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xi et al. (Process Biochemistry (2005) 40: 2833-2840), as evidenced by Wang et al. (US 20210196246), Yang et al. (20210113739), Takei et al. (US 20160116476),  Boeriu et al. (US 20180073046) and Reginer et al. (US 20160089669).
The disclosure by Xi anticipates claims 27-30 because they meet the structural requirements of the claim from which they depend (claim 26) for the reasons stated supra.
In the alternative, if the invention is not disclosed in the prior art and there is  no anticipation, the Xi would, nevertheless, have rendered the claimed invention  prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made because the structural limitations of the claim are met regardless of how the crosslinked immobilized enzyme is made. 
Thus, the claimed invention as a whole  was at least  prima facie obvious, if not anticipated by the reference, especially in the absence of an objective showing of surprising or unexpected results.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter,the Patent Office is not equipped to manufacture products by the myriad of processes In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
Claims 27-30 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DiNovo et al. (WO 2013/071284).
The disclosure by DiNovo  anticipates claims 27-30 because they meet the structural requirements of the claim from which they depend (claim 26) for the reasons stated supra.
In the alternative, if the invention is not disclosed in the prior art and there is  no anticipation, the DiNovo would, nevertheless, have rendered the claimed invention  prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made because the structural limitations of the claim are met regardless of how the crosslinked immobilized enzyme is made. 
Thus, the claimed invention as a whole  was at least  prima facie obvious, if not anticipated by the reference, especially in the absence of an objective showing of surprising or unexpected results.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter,the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 88 (CCPA 1972). 
Claims 27-30 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DiNovo et al. (US 9,944,920).

In the alternative, if the invention is not disclosed in the prior art and there is  no anticipation, the DiNovo would, nevertheless, have rendered the claimed invention  prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made because the structural limitations of the claim are met regardless of how the crosslinked immobilized enzyme is made. 
Thus, the claimed invention as a whole  was at least  prima facie obvious, if not anticipated by the reference, especially in the absence of an objective showing of surprising or unexpected results.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter,the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
Response to Arguments
Applicant states that claims 1, 3 and 15 were amended to more clearly require the comparison of reactivities to be between the crosslinked biological component and the parent biological component that the crosslinked biological component was derived from. Applicant recites claim 1.
Applicant cites paragraph 6-8 in the current Declaration and notes that increased activity studies were carried out in a separate section from the study on stability in 
Examiner Response
The claims have been given their broadest reasonable interpretation consistent with the definition of “reactivity.” As stated supra, the claim has been interpreted to mean that the product comprises a crosslinked enzyme that is covalently bonded to a support matrix. The enzyme is derived from and includes  a parent enzyme covalently bonded to a crosslinking agent that crosslinks the enzyme.  Regarding the  phrase “parent enzyme,” the specification discloses that the crosslinked and supported trypsin exhibited greater activity on a per gram basis than the soluble/untreated enzyme (pages 17-18). “Untreated” is interpreted to mean not having been treated by a crosslinking agent such that it is non-crosslinked. Therefore “parent enzyme” is interpreted to mean the soluble, non-crosslinked enzyme from which the crosslinked enzyme was prepared.
The support matrix comprises two parts: a polyamine and at least one support material. Regarding the increased reactivity of the crosslinked enzyme and the parent enzyme, reactivity and enhanced reactivity are  defined as follows in the specification:

    PNG
    media_image1.png
    176
    647
    media_image1.png
    Greyscale

Thus, reactivity is interpreted to mean the ability of a substance to cause a given chemical reaction or process which can be decomposition or formation of a product over a specific time period. This definition does not provide any distinction regarding reaction conditions or timing under which the reactivity measurement for either the parent enzyme or the crosslinked enzyme were  made. 
Therefore, the phrase “wherein the crosslinked biological component is at least 1.1 times for reactive than the parent biological component was derived from” is interpreted to mean that a measurement of the amount of product obtained due to the enzymatic reaction over a specific period of time is made for each of the crosslinked enzyme and the parent enzyme from which it was obtained and the crosslinked enzyme is at least about 1.1 more reactive than the parent enzyme from which it was prepared. The reaction conditions, physical state of the enzyme  and the timing under which the measurement  occur are not limited by said limitation as long as the comparison is made between the crosslinked enzyme and the parent enzyme from which it was prepared.
Regarding stability, stability is a measurement that takes place during a specific time period (e.g., which is a part of the definition of reactivity) and is related to continued reactivity. Thus, stability is an embodiment of reactivity that is not excluded by the current claim language.
and reasonably interpreted to mean that the reactivities of the parent soluble/non-crosslinked enzyme and the immobilized enzyme from which it  was prepared are measured over a specified period of time under some set of reaction conditions at some time during the reaction. This include a “stability” measurement where the respective enzyme may have degraded because the claim does not specify that either enzyme type is non-degraded. Degraded enzymes are included within the scope of claims  because the relationship is between the immobilized enzyme and the enzyme from whence it was prepared which does not preclude the effect of the conditions or timing of the reactivity measurement on the enzyme structure and reactivity.
Applicant Argument
Applicant reviews the requirements to make a prima facie case of anticipation and emphasizes that each and every element as set forth in the claim is found, either expressly or inherently described in a single prior art reference.
Applicant Argument Regarding Xi et al., as evidenced by Wang, Yang and Takei
Applicant argues that the claim 1 and dependent claims required the parent biological components to be covalently bond and crosslinked through a crosslinking agent. Applicant refers to the Declaration and asserts that neither glutaraldehyde nor other difunctional compounds perform as crosslinking agent. Applicant concludes that Xi fails to teach a crosslinked biological component (enzyme) that is covalently bonded to and crosslinked through a crosslinking agent.
Examiner Response
It is noted that claim 10 recites that the crosslinking agent can be a dialdehyde and that claim 11 names glutaraldehyde. This is taught by Xi. Is Applicant suggesting that crosslinking of an enzyme by a dialdehyde is not enabled? Further, regarding the new limitation that the enzyme is crosslinked through the crosslinking agent (interpreted to be intramolecularly), Boeriu teaches that glutaraldehyde causes intramolecular crosslinking between lysine residues of an enzyme ([0177]). Reginer teaches that trypsin bears lysine residues. Therefore, the limitation that the enzyme itself is crosslinked through a crosslinker is met because glutaraldehyde crosslinks intramolecular lysine residues of an enzyme (claims 1 and 26).
Applicant Argument
Applicant points to the Declaration which points to Xi’s Figure 5 where “it can clearly be seen that the immobilizing of the enzyme reduced its activity to no more than about half of the parent trypsin. Applicant notes Lian whom teaches that a reduction in specific activity after immobilization is a common phenomenon which can be due several reasons. 
Applicant asserts that claim 12 is allowable because claim 1 is allowable as neither Wang, yang nor Takei can support the rejection of claim 1. Applicant concludes that due to the differences in Xi and the claimed invention that Xi does not support a prima facie case of anticipation.
Examiner Response
Regarding Figure 5, this is one set of condition for the activity measurement. However, as can be seen from Figure 8 the reactivity of the immobilized enzymes is 
Regarding Lian, this is a generalized statement that may apply in some situations, but the rejection is based on Xi whom shows in Figure 8 the reactivity of the immobilized enzymes is increased up to four time compared to the reactivity of the soluble enzyme from which it was prepared in the pH dependence study. 
Applicant Argument Regarding the DiNovo References
The arguments for the WO and US documents will be taken together since the arguments are identical.
Applicant summarizes the claimed invention  and points to the Office action at pages 13-14 regarding the activity of the immobilized enzyme compared to the soluble enzyme at elevated temperatures. Applicant refers to the Declaration regarding the requirement of 1.1 times as reactive as the parent biological component the crosslinked material was derived from; support for the required comparison on pages17-18; Applicant states that the Office action is using a comparison of the relative reactivities of degraded forms of the free biological components and its crosslinked derivative rather than a comparison of the immobilize biological component and the biological component from which it was derived.

Examiner Response
The  amended claims are not limited to a direct comparison of the reactivity of the immobilized enzyme to its parent enzyme. It appears that Applicant is trying to limit the comparison to untouched or non-degraded parent enzyme and the crosslinked immobilized enzyme. These conditions are an embodiment of the current claim language  but ignore the full scope of the claims. The  claims are not limited to this interpretation based on the definition of “reactivity” given in the specification supra. The defintion is broad and includes stability measurements. If fact, stability is discussed within the same paragraph as reactivity.
With respect to DiNovo, stability is a measurement of reactivity for the reasons stated supra because the measurement is made “over a period of time.” For stability the reaction conditions are specified but as noted supra, the defintion of reactivity does not specify specific reaction conditions or even the state of the enzymes (e.g., being degraded or non-degraded). Thus, stability is an embodiment of reactivity and it is not improper to evaluate enzyme stability as a measurement of reactivity.
It is noted in Table 1”, Applicant is comparing the activity of the immobilized OPH enzymes that have been exposed to increased temperature compared to the enzyme 
Again, Applicant is interpreting the claim narrowly when the limitations are more broadly and reasonably interpreted to mean that the reactivities of the parent soluble/non-crosslinked enzyme and the immobilized enzyme which it was prepared are measured over a specified period of time under some set of reaction conditions at some time during the reaction. This include a “stability” measurement where the respective enzyme may have degraded because the claim does not specify that either enzyme type is non-degraded. Degraded enzymes are included within the scope of claims  because the relationship is between the immobilized enzyme and the enzyme from whence it was prepared which does not preclude the effect of the conditions or timing of the reactivity measurement on the enzyme structure and reactivity.
	Thus, the disclosure by DiNovo WO at Table 6 meets the claimed limitations because activities soluble (parent) enzyme and crosslinked immobilized enzyme prepared from the soluble enzyme are measured at some time during exposure to a reaction condition and the activity of the crosslinked enzyme is at least 1.1 times that of the parent enzyme. See for example, Table 6A where the activity of the soluble enzyme is decreased by 79.1% at T=30 compared to immobilized enzymes OPH-5, -6, -7 and -8. Comparing OPH-8 at T=30 minutes which has a decrease of 5.2% (therefore 94.8 % 
Applicant’s Argument Regarding Zhao et al.
	Applicant quotes MPEP 2112 regarding inherency and asserts from a CFAC decision that the “ concept of inherency is limited when applied to obviousness and is present only when the limitation at issue is the natural result of the combination of prior art elements.” Applicant cites a series of Court cases. Applicant submits that the increased reactivity exhibited by the crosslinked and immobilized biological component (enzyme) compared to the parent biological component was derived from does not necessarily flow from the cited combination of Zhao and Lian. Nor is it the natural result of their combination. Applicant quotes MPEP 2141.01V with regard to obviousness and inherency of a certain feature and that it cannot be predicted. Applicant asserts that the increased reactivity exhibited by Applicant’s crosslinked and immobilized biological components (enzyme) is fully unexpected and surprising and was not known at the time of Applicant’s invention. Applicant concludes that the cited documents do not inherently disclose, for obviousness purposes, the required relative activity as instantly claimed.
Examiner Response
The disclosure of Zhao, as evidenced by Lian, Boeriu et al. and Kuret et al. do properly meet the prerequisites for a showing of inherency when applied to an obviousness rejection.

The mechanical properties of the lysozyme-composite films can be improved by adding a cross-linking agent such as glutaraldehyde and Lian teaches that combining lysozyme and chitosan with glutaraldehyde crosslinks the chitosan and lysozyme (e.g., covalently). 
Zhao does not specifically teach that the film composite of lysozyme and chitosan is crosslinked by glutaraldehyde. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink the film composite of lysozyme and chitosan by glutaraldehyde. The ordinary artisan would have been motivated to do so because Zhao specifically suggests it in order to improve the mechanical properties of the film composite. The ordinary artisan would have had a reasonable expectation that one could crosslink the lysozyme chitosan composite because Zhao teaches this as evidenced by Lian.
Regarding the new limitation that the biological component  is covalently bonded to and crosslinked through a crosslinking agent, Boeriu teaches that glutaraldehyde causes intramolecular crosslinking between lysine residues of an enzyme ([0177]). Kuret teaches that hen lysozyme bears lysine residues ([0161]). Therefore, the limitation that the enzyme itself is crosslinked through a crosslinker is met because glutaraldehyde crosslinks intramolecular lysine residues of an enzyme (claims 1 and 26).

Double Patenting
Claims 1-3, 7-12, 15,  23 and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 8 of U.S. Patent No. 9944920.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘920 is directed to an immobilized support material comprising a cross-linked enzyme having a support material that includes a biomass material that is different from the material from which the enzyme was derived from and a support matrix with two polyfunctional materials defined by claim 4 as a polyamine and claim 3 as a crosslinker which is a dialdehyde, a di-acid, glutaraldehyde, etc. (instant claims 10 and 11).

Claim 5 of ‘920 defines the polyamine as polyethyleneimine, polypyrrole, chitosan, a protein and gelatin (instant claims 8 and 9).
Claim 8 of ‘920 teaches that the enzyme is selected from a class that is hydrolase, oxidoreductase, transferase, lyase, isomerase and liganase. Using the specification of ‘920 as a dictionary, an enzyme is construed as lactase, xylanase, catalase, phytase and glucose oxidase (column 3, lines 18-34; instant claims 2, 15 and 23).
The claims of ‘920 are silent regarding the characteristics of the reactivity of the non-crosslinked enzyme to that of the crosslinked enzyme where the crosslinked enzyme has an increased reactivity of at least about 1.1, 2 or 3 times that of the corresponding reactivity of the non-crosslinked enzyme or an increased reactivity is in the presence of a digestive fluid selected from those recited in claim 12, but meets the claimed limitations because the structure of the immobilized enzyme taught by the claims of ‘920  meets the claimed structural limitations where a support matrix of a support material and a polyamine is crosslinked to an enzyme which is itself crosslinked. 
Regarding claims 27-30, these are product by process claims.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter,the Patent Office is not equipped to manufacture products by the myriad of processes In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
In the instant case, the disclosure by the patent meets the structural limitations. Thus, the method of making results in the same structural elements that are taught by the patent.
Response to Arguments
Applicant cites the correspondence of the claimed limitations to the patent and asserts that the fact that the specific enzymes utilized by Applicant are members of the broad classes taught by DiNovo hardly indicates anything about the properties of any resulting immobilized enzyme. Applicant points to the Declaration at paragraph 11 to assert that the immobilized enzymes of DiNovo do not meet the claimed limitations regarding activity. 
Examiner Response
The rejection sets forth the correspondence of the elements disclosed by the DiNovo patent which meet the claimed structural elements. The claims of ‘920 are silent regarding the characteristics of the reactivity of the non-crosslinked enzyme to that of the crosslinked enzyme where the crosslinked enzyme has an increased reactivity of at least about 1.1, 2 or 3 times that of the corresponding reactivity of the non-crosslinked enzyme or an increased reactivity is in the presence of a digestive fluid selected from those recited in claim 12, but meets the claimed limitations because the structure of the immobilized enzyme taught by the claims of ‘920  meets the claimed structural 
Regarding paragraph 11 of the Declaration, the ODP rejection is based on the correspondence of claim limitations.
Applicant Argument
Applicant provides concluding remarks that summarizes the rejections statements and concludes that the present invention is neither anticipated nor made obvious by the cited references and requests the ODP rejection be held in abeyance.
Examiner Response
The rejections stand for the reasons of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653